Exhibit 10.3

 

TIME-BASED RESTRICTED STOCK AGREEMENT

 

 

This AGREEMENT (the “Agreement”) made as of __________________ (the “Date of
Grant”) by and between MACY’S, INC., a Delaware corporation (the “Company”), and
______________ (the “Grantee”).

 

            1.         Grant of Restricted Stock.  Subject to and upon the
terms, conditions, and restrictions set forth in this Agreement and in the
Company’s 2009 Omnibus Incentive Compensation Plan (the “Plan”), as amended from
time to time, the Company hereby grants to the Grantee as of the Date of Grant
_______________ shares of common stock of the Company (“Restricted Stock”).  The
Restricted Stock shall be fully paid and nonassessable.

 

            2.         Limitations on Transfer of Restricted Stock. 

 

(a)  The shares of Restricted Stock may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by the Grantee,
except to the Company, until they vest (i.e., become nonforfeitable) in
accordance with Section 3; provided, however, that the Grantee’s interest in the
Restricted Stock may be transferred at any time by will or the laws of descent
and distribution;

 

(b)  Notwithstanding Section 4(a), the shares of Restricted Stock or any
interest therein may be transferred by the Grantee, without payment of
consideration therefor by the transferee, to any one or more members of the
immediate family of the Grantee (as defined in Rule 16a-1(e) under the
Securities Exchange Act of 1934), or to one or more trusts established solely
for the benefit of one or more members of the immediate family of the Grantee or
to one or more partnerships in which the only partners are such members of the
immediate family of the Grantee.  No transfer under this Section 2(b) will be
effective until notice of such transfer is delivered to the Company describing
the terms and conditions of the proposed transfer, and the Company determines
that the proposed transfer complies with the terms of the Plan and this
Agreement and with any terms and conditions made applicable to the transfer by
the Company or Board at the time of the proposed transfer. Any transferee under
this Section 2(b) shall be subject to the same terms and conditions hereunder as
would apply to the Grantee and to such other terms and conditions made
applicable to the transferee pursuant to this Agreement or by the Board or the
Company. Any purported transfer that does not comply with the requirements of
this Section 2(b) shall be void and unenforceable against the Company, and the
purported transferee shall not obtain any rights to or interest in the
Restricted Stock.

 

(c)  Notwithstanding anything to the contrary contained in any Restricted Stock
Agreement previously entered into between the Company and the Grantee covering
the grant of Restricted Stock by the Company to the Grantee, all such Restricted
Stock previously granted to Grantee by the Company shall be transferable
consistent with the terms and conditions applicable to the transfer of the
shares of Restricted Stock as contained herein.

 

            3.         Vesting of Restricted Stock. 

 

(a)  Subject to Section 4 below, if the Grantee remains continuously employed by
the Company, the shares of Restricted Stock shall vest on the dates set forth
below (the “Vesting Date”):

 

                                                     Number of Shares that Vest

Vesting Date                                 on such Vesting Date        

 

 

 

 

 

For the purposes of this Agreement the continuous employment of the Grantee with
the Company shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company, by reason of the
transfer of the Grantee’s employment among the Company and its Subsidiaries,
divisions or affiliates or a leave of absence approved by the Company. 

 

(b)  Notwithstanding the provisions of Section 3(a),

 

(i) all of the unvested shares of Restricted Stock shall immediately vest in the
event of the Grantee’s death or permanent and total disability while in the
employ of the Company; and

 

(ii) all of the unvested shares of Restricted Stock shall immediately vest if,
within the twenty-four (24) month period following a Change in Control (as
hereafter defined) of the Company, the Grantee’s employment is terminated by the
Company without cause (as hereafter defined) or if the Grantee voluntarily
terminates employment with Good Reason (as hereafter defined).

 

            4.         Forfeiture of Restricted Stock.  Subject to Section 3(b),
and except as the Board may determine on a case-by-case basis, all shares of
Restricted Stock that have not yet vested shall be forfeited if the Grantee
ceases to be continuously employed by the Company at any time prior to the
applicable Vesting Date.  In the event of a forfeiture, the certificate(s)
representing the shares of Restricted Stock shall be canceled if the Restricted
Stock was issued to Grantee in certificated form, or the shares of Restricted
Stock shall be deducted from the Grantee’s account if the Restricted Stock was
issued in book entry or electronic form.  In the event of a termination for
cause (as hereafter defined), all unvested shares of Restricted Stock shall be
immediately forfeited. 

 

            5.         Dividend, Voting and Other Rights.  Except as otherwise
provided herein, the Grantee shall have all of the rights of a stockholder with
respect to the shares of Restricted Stock, including the right to vote such
shares and receive any dividends that may be paid thereon; provided, however,
that any additional Common Shares or other securities that the Grantee may
become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company shall
be subject to the same restrictions as the shares of Restricted Stock.

 

            6.         Retention and Issuance of Stock by the Company. 

 

(a)  The Restricted Stock shall be issued in book entry form, but may, at the
direction of the Compensation and Management Development Committee of the Board
of Directors (the “Compensation Committee”), be issued in other electronic form
or in certificated form. Shares of Restricted Stock issued in certificated form
shall be registered in the name of the Grantee and shall bear a legend referring
to the restrictions set forth in this Agreement.  Such certificates shall be
held in custody by the Treasurer of the Company, together with a stock power
endorsed in blank by the Grantee with respect thereto, until those shares have
vested in accordance with Section 3.  In order for the Grant under this
Agreement to be effective, the Grantee must sign and return the attached stock
powers to the attention of the Company Controller at 7 West Seventh Street,
Cincinnati, Ohio 45202.

 

(b)  Upon the vesting of the Restricted Stock, the Company shall cause Common
Shares without the restrictions referred to in Section 2 (“unrestricted Common
Shares”) to be issued to the Grantee.  Such unrestricted Common Shares shall be
credited as book entry shares to the Grantee’s trading account, unless the
Grantee requests stock certificates, in which case the Company shall deliver to
the Grantee stock certificates representing such unrestricted Common Shares.

 

            7.         No Employment Contract.  Nothing contained in this
Agreement shall confer upon the Grantee any right with respect to continuance of
employment by the Company, or limit or affect in any manner the right of the
Company to terminate the employment or adjust the compensation of the Grantee.

 

            8.         Taxes and Withholding.  If the Company shall be required
to withhold any federal, state, local or foreign tax in connection with the
issuance or vesting of any Restricted Stock or unrestricted Common Shares or
other securities pursuant to this Agreement, it shall be a condition to such
vesting or issuance that the Grantee pay the tax or make provisions that are
satisfactory to the Company for the payment thereof.  Unless the Grantee makes
alternative arrangements satisfactory to the Company prior to the issuance or
vesting of the Restricted Stock, as the case may be, the Grantee will satisfy
such withholding obligations by surrendering to the Company a portion of the
unrestricted Common Shares that are issued or transferred to the Grantee
hereunder as of the Vesting Date, and the unrestricted Common Shares so
surrendered by the Grantee shall be credited against any such withholding
obligation at the Market Value per Share of such shares on the Vesting Date.

 

            9.         Compliance with Law.  The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any Restricted Stock or unrestricted
Common Shares or other securities pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

 

            10.        Relation to Other Benefits.  Any economic or other
benefit to the Grantee under this Agreement shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company. 

 

            11.        Amendments.  Any Amendment to the Plan shall be deemed to
be an amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.

 

            12.        Severability.  In the event that one or more of the
provisions of this Agreement shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

 

            13.        Relation to Plan; Miscellaneous.  This Agreement is
subject to the terms and conditions of the Plan.  In the event of any
inconsistent provisions between this Agreement and the Plan, the Plan shall
govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  All references in this Agreement to the
Company shall be deemed to include, unless the context in which it is used
suggests otherwise, its subsidiaries, divisions and affiliates.

 

            14.        Successors and Assigns.  Subject to Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee including any transferee pursuant to Section 2(b), and the successors
and assigns of the Company; provided, however, that a transferee pursuant to
Section 2(b) shall not transfer shares of Restricted Stock other than by will or
by the laws of descent and distribution unless the Company consents in writing
to such transfer.

 

            15.        Governing Law.  The interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware.

 

            16.        Definitions.

 

(a)  “cause” shall mean that the Grantee has committed prior to termination of
employment any of the following acts:

 

(i)  an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Grantee’s duties or in the course of the
Grantee’s employment;

 

(ii)  intentional wrongful damage to material assets of the Company;

 

(iii)  intentional wrongful disclosure of material confidential information of
the Company;

 

(iv)  intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;

 

(v)  intentional breach of any stated material employment policy of the Company;
or

 

(vi)  intentional neglect by the Grantee of the Grantee’s duties and
responsibilities.

 

(b)  “Good Reason” shall mean:

 

(i)  a material diminution in the Grantee’s base compensation;

 

(ii)  a material diminution in the Grantee’s authority, duties or
responsibilities;

 

(iii)  a material change in the geographic location at which the Grantee must
perform the Grantee’s services; or

 

(iv)  any other action or inaction that constitutes a material breach by the
Company of an agreement under which the Grantee provides services.

 

(c)  “Change in Control” shall mean the occurrence of any of the following
events:

 

(i)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Stock”); provided, however,
that for purposes of this subsection (i), the following acquisitions will not
constitute a Change of Control:  (A) any acquisition of Voting Stock directly
from the Company that is approved by a majority of the Incumbent Board (as
defined in subsection (ii) below); (B) any acquisition of Voting Stock by any
entity in which the Company, directly or indirectly, beneficially owns 50% or
more ownership or other equity interest (a “Subsidiary”); (C) any acquisition of
Voting Stock by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (D) any acquisition of Voting
Stock by any Person pursuant to a transaction that complies with clauses (A),
(B) and (C) of subsection (iii) below; provided further, that:  (X) if any
Person is or becomes the beneficial owner of 30% or more of the Voting Stock as
a result of a transaction described in clause (A) of this subsection (i), and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock, and after obtaining such additional beneficial ownership
beneficially owns 30% or more of the Voting Stock, other than in an acquisition
of Voting Stock directly from the Company that is approved by a majority of the
Incumbent Board or other than as a result of a stock dividend, stock split or
similar transaction effected by the Company in which all holders of Voting Stock
are treated equally, such subsequent acquisition will be treated as a Change in
Control; and (Y) a Change in Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 30% or more of the Voting Stock as
a result of a reduction in the number of shares of Voting Stock outstanding
pursuant to a transaction or series of transactions approved by a majority of
the Incumbent Board unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock, and after obtaining
such additional beneficial ownership beneficially owns 30% or more of the Voting
Stock, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; or

 

(ii)  Individuals who, on the effective date of the Plan, constitute the Board
of Directors of the Company (as modified by this subsection (ii), the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company (the “Board”); provided, however, that any individual
becoming a director after the effective date of the Plan whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board such effective date, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(iii)  The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Voting Stock, (B) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination except to the
extent that such ownership existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

 

(iv)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officer, and Grantee has also
executed this Agreement in duplicate, as of the day and year first above
written.

 

 

 

MACY’S, INC.

 

 

By: ___________________________________

                                                                             
Dennis J. Broderick

Title: Executive Vice President, General Counsel and Secretary

 

 

 

______________________________________

______________________, Grantee

 

 